Citation Nr: 1519035	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to December 1972, including in Okinawa, Japan, from November 1970 to December 1972.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified in support of this claim during a hearing held at the RO before a Decision Review Officer in November 2010.  In May 2011, he and his brother testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge.  

In July 2013, the Board, in pertinent part, remanded this claim to the RO, via the Appeals Management Center, for additional development. 

VA processed this appeal in part electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), paperless claims processing systems.  Review of this appeal thus contemplates both the physical claims file and the electronic record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Board remanded this claim, in part, to obtain a medical opinion addressing the etiology of the Veteran's Parkinson's disease.  In providing such opinion, the examiner was to consider all pertinent evidence of record, including medical literature the Veteran submitted in support of this claim.  The examiner complied, preparing a comprehensive report contemplating all requested evidence, but, based on such evidence, provided an unfavorable opinion.  He found that, even though Agent Orange may have been stored and used on Okinawa when the Veteran served there, there is no evidence establishing that the level of any exposure to such herbicide was toxic.  Citing supportive medical literature, he concluded that Parkinson's disease is less likely caused by in-service herbicide/pesticide exposure and more likely related to the Veteran's post-service occupational chemical exposure, including while farming and working in the cleaning business.   

The Veteran is claiming that his Parkinson's disease developed secondary to some sort of chemical exposure, possibly his in-service exposure to herbicides, or possibly his in-service exposure to insecticides and pesticides.  In support of the latter assertion, he has submitted service records confirming roach and termite problems in Okinawa in the late 1960s, problems that necessitated an increase in the use of certain chemicals, including, in part, Chlordane, Diazinon, Korlan, Baygon and Dibrom, and articles mentioning a link between Parkinson's and some of these pesticides/insecticides.  As noted above, the VA examiner ruled out such a link, but did not provide rationale for doing so.  His rationale focused on the Veteran's level of exposure to herbicides, not the level of his exposure to insecticides and pesticides.   

Such rationale is necessary given the interesting nature of this case.  During basic training in May 1970, the Veteran's pre-service private allergist submitted a letter indicating that the Veteran had various allergies, including to inhalants.  A congressional inquiry ensued to determine whether the Veteran was fit to continue service and/or be deployed.  No danger having been found, the Veteran's service department retained him and, in November 1970, deployed him to Okinawa, Japan.  Within a month, he began seeking treatment for skin complaints, some attributed to acne, others attributed to urticaria.  Whatever the cause, the Veteran received extensive skin care while serving in Okinawa (in excess of 20 visits), including for boils and welts on various parts of his body.  According to post-service evidence, including medical, once the Veteran left Okinawa, his skin problems ceased.  Okinawa's environment clearly affected him in some manner.  

The question that remains is whether such environment affected the Veteran long term, including neurologically, or more specifically, whether it is at least as likely as not that his Parkinson's disease developed secondary to the documented in-service pesticide/insecticide use, including in conjunction with any in-service herbicide exposure.  The Veteran has submitted a private medical opinion to this effect but, as the VA examiner recently indicated, this opinion does not contemplate the effect of any post-service occupational chemical exposure.  

It is a matter of probability in this case.  There are three alleged and/or documented exposures at issue here:  in-service herbicide exposure, in-service pesticide/insecticide exposure and post-service occupational chemical exposure.  To decide this case using the standard required by law, the Board needs a medical opinion discussing the collective effect of the in-service exposures versus the effect of the post-service exposure.

In addition, in its July 2013 remand, the Board instructed the RO to contact the JSRRC for verification of the Veteran's alleged in-service exposure to herbicides and/or pesticides while in Okinawa.  The RO complied and JSRRC responded that it could not verify any herbicide exposure for the period extending from June 1970 to July 1970.  As the Veteran served in Okinawa from November 1970 to December 1972, this response is unhelpful.  

JSRRC also responded that, in 1969, there was an accidental leak of a deadly nerve agent on Okinawa, which required removal of all agents in 1971 (Operation Red Hat), when the Veteran served there, but it could not confirm that the Veteran was exposed to these agents.  Instead, it identified two other potential sources of information on the matter, sources the RO did not subsequently contact.  As a result, in a written statement dated July 2013, the Veteran elaborated on his alleged exposure, including by providing additional information on his duties, units and commands while serving in Okinawa.  The RO did not act in response.  

Accordingly, this claim is REMANDED for the following action: 


1.  After reviewing the Veteran's July 2013 written statement for the purpose of properly identifying his unit(s) and commands while serving in Okinawa, contact the JSSRC for verification of the Veteran's alleged November 1970 to December 1972 herbicide, pesticide and insecticide exposure.    

2.  Also contact the two alternative sources the JSSRC identified, including the U.S. Army Medical Research Institute of Chemical Defense and the U.S. Army Medical Department, Office of the Surgeon General, for the purpose of determining whether the Veteran might have been exposed to the chemicals that were accidentally leaked in 1969 and removed in 1971.  

3.  Once both responses are received, return the claims file to the VA examiner who provided the November 2013 opinion for additional discussion.  Request the examiner do the following prior to expressing an opinion:

a.  Review the claims file, including any newly submitted information obtained pursuant to this remand, your prior opinion, which addresses the effect of the Veteran's in-service herbicide exposure, but not his in-service pesticide/insecticide exposure, on the development of Parkinson's disease, the Veteran's service treatment records, showing extensive care for skin problems while serving in Okinawa, and his July 2013 written statement and November 2010 and May 2011 hearing testimony. 

b.  Indicate in writing in a report that the review included this pertinent information. 

c.  Offer an opinion regarding whether the Veteran's Parkinson's disease at least as likely as not (50 percent probability or greater) developed secondary to his in-service exposure to pesticides/insecticides in conjunction with any in-service herbicide exposure.  

d.  If you confirm your prior opinion that the Parkinson's Disease more likely than not developed secondary to the post-service occupational chemical exposure, explain why the post-service, rather than in-service, chemical exposure was more damaging.

e.  Provide detailed rationale with references to the record.  

f.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

4.  Review the addendum opinion to ensure it includes all requested information, particularly rationale, and, if not, return it to the examiner for correction.

5.  Readjudicate this claim based on all evidence of record.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate amount of time to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




